859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. REDDICK, Plaintiff-Appellant,v.Dr. Daryl OPICKA, M.D., Defendant-Appellee.
No. 88-1273.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1988.

Before WELLFORD and BOGGS, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff Reddick moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Reddick is a prisoner at the Riverside Correctional Facility in Ionia, Michigan.  The defendant is a doctor at the prison.  Reddick alleges that the doctor failed to allow Reddick to continue the course of nasal surgery which a doctor outside the hospital had prescribed.  The district court held that Reddick did not state an eighth amendment claim because he had not shown deliberate indifference to a serious medical need.


3
We agree with the conclusions of the district court for the reasons stated in its opinion.  Accordingly, the motion for counsel is denied, and the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.